                                                                                                                                                       ', \I
                                                                                                                                                       ,f
j/~D 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)   .                                                              Page 1 ofl



                                            UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                            v.                                    (For Offenses Committed On or After November I, 1987)


                             Teodoro Torres-Ortiz                                  Case Number: 3:20-mj-20541

                                                                                  Debra Ann Dilorio
                                                                                  Defendant's Attor


       REGISTRATION NO. 9488 5298                                                                                f;rLEJ)
       THE DEFENDANT:
                                                                                                                   MAR O9 2020
        0 pleaded guilty to count(s) I of Complaint
         D was found guilty to count( s)                                                 CLEHI", US, q1;~\.1,~19~ ~O.L!~l,,1\11                 t,_
                                                                                    ,v~v,                    -   ,I' ,_ ,,)
                                                                                                                      DEPUTY
             after a plea of not guilty.                                             BY
             According! y, the defendantis ad'ud
                                             J ged guilty of such count(s), which involve the followin g offense ( s) :
       Title & Section                     Nature of Offense                                                           Count Number(s)
       8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  I
         D The defendant has been found not guilty on count( s)
                                                                               -------------------
        •    Count(s)
                         - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                   IMPRISONMENT
              The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
       imprisoned for a term of:
                                     . i
                                    • .. TIME SERVED                           D _ _ _ _ _ _ _ _ _ days

         0 Assessment: $10 WAIVED IZl Fine: WAIVED
         0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, March 9, 2020
                                                                                Date of Imposition of Sentence


       Received     ---""''----+-',-----
                    DUSM                                                        II&Lt&LOCK
                                                                                UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                    3 :20-mj-20541
